DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on September 7, 2022 is acknowledged.  Claims 1, 7, 11, and 17 are amended and Claims 2, 4-6, 12, and 14-16 are canceled.  Thus, Claims 1, 7-11, and 17-20 are pending and are further examined on the merits in the U.S. National stage application. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			the first port includes a flow control orifice, the first port includes a flow control orifice in the housing (Claim 1, line 16)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
		while not elected by Applicants the reference numeral 150a in Fig. 3 lacks a lead line to understand what structure this reference numeral represents in Fig. 3,  
		while not elected by Applicants the end of the lead line of reference numeral 220 in Fig. 4 designates the housing which is not a radial portion, 
		the end of the respective lead lines of the radial ports 290a, 290b as shown in Fig. 5 do not actually designate structures that are radial ports (currently designate the outer surface/teeth of the rotor(s)), 
		reference numerals 120 and 140 in Fig. 5 both point to the same structure,
		the end of the lead line of reference numeral 270 in Fig. 5 does not designate the structure of the axial flow segment, 
		the end of the lead line of reference numeral 265 in Fig. 5 designates a box structure that is not the axial aft port,
		the reference numerals 200b and 200 in Fig. 5 designate the same structure (200b designates aft bearing chamber and 200 designates a plurality of bearing chambers), and 
		the end of the lead line of reference numeral 160b in Fig. 5 does not designate a trough of the outer surface of the rotor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment to the specification is acceptable (p. 2 of Applicants’ reply).

The disclosure is objected to because of the following informalities:
		“branch side bearing pack 190b” (¶ 0043, line 1) should be ‘discharge [[.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claims 1 and 11 and claims dependent thereon
	Claim 1 recites the limitation “the first port includes a flow control orifice in the housing” (Claim 1, line 16) which is not described as such in the specification.  In contrast, the specification describes that “the passage 260 includes a flow control orifice 230” (¶ 0050, lines 10 and 11) that is disposed in one of the rotors (150).  The passage (260, Fig. 5) is connected to the axial aft port (265, ¶ 0051) which is not the first port.  The flow control orifice (230) is disposed in the rotor (150) which is not that housing (130).  Claim 11 recites the same limitation and is similarly rejected as Claim 1 above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7-11, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 1 and 11 and claims dependent thereon
	The phrase “the first port includes a flow control orifice in the housing” (Claim 1, line 16) in combination with the phrase “the first port is fluidly connected to a passage in one rotor of the pair of rotors that directs the fluid to the compression chamber” (Claim 1, lines 17 and 18) makes the claim indefinite in that it is not understood how the flow control orifice (230, Fig. 5) disposed in one of the rotors (150) can also be disposed in the compressor housing (130).  Claim 11 recites the same limitations and so is similarly rejected as Claim 1 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11, and 17-20 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US5653585 (Fresco; issued on August 5, 1997) (FRESCO) in view of International Publication WO2009/121151 A1 (Martens et al.; published on October 8, 2009) (MARTENS).  
	In reference to Claim 1, FRESCO teaches
		A direct-drive refrigerant screw compressor (title, Abstract, Figs. 1A-12), comprising:
			a housing (compressor casing 160, col. 15, line 62, Figs. 7 and 8); 
			a compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7) in the housing (160); 
			a pair of rotors (rotors 178, 180, col. 15, line 61), each rotor of the pair of rotors being rotationally disposed in the compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7) and including an outer surface with a screw-geared profile (Fig. 7);
			a fluid being disposed in the compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7), the fluid consisting of a working fluid for providing lubrication to each rotor (178, 180, col. 1, lines 18-33), wherein the working fluid is refrigerant (Abstract, line 2); 
			a first port (casing hole 198, col. 16, line 5, Fig. 7) extending through the housing (160) and configured for directing the fluid toward the compression chamber (Figs. 7 and 8);
			wherein 
			when the compressor is activated, each rotor (178, 180) rotates and the fluid is distributed about each rotor to lubricate each rotor (178, 180, col. 1, lines 18-33, Figs. 7 and 8);
			for each rotor, the compressor includes a plurality of bearing packs disposed within a respective plurality of bearing chambers (two bearing packs for each rotor, to both the left and the right of male and female rotor) one bearing pack for each rotor on each side (Fig. 7);
			the first port (198);
			the first port (198, Fig. 7) is fluidly connected to a passage (hole 202 in the rotor, col. 16, line 4) in one rotor of the pair of rotors (178, 180) that directs the fluid to the compression chamber (space(s) surrounding the rotors 178, 180, Fig. 7);  
			the passage (hole 202 in the rotor, col. 16, line 4) extends between an axial aft port in the one rotor (178) and the outer surface of the one rotor (via holes 214(s), Figs. 7 and 8);  
			the axial aft port extends through one of the plurality of bearing chambers (the upper rotor at 202 has the same structures as the lower rotor so that the axial aft port extends through one of the plurality of bearing chambers); 
			the passage (hole 202 in the rotor, col. 16, line 4, Figs. 7 and 8) includes an axial segment forming a blind hole (Fig. 7) and a radial segment (214) fluidly connected between the axial segment and a surface port on the outer surface of the one rotor (178)
			whereby the compressor (title, Abstract, Figs. 1A-12) is configured to distribute fluid around the outer surface of the plurality of rotors (178, 180, Figs. 8-10; this whereby clause refers to the previously recited limitations that work to provide lubrication to the rotor). 
While FRESCO teaches the first port, FRESCO does not teach that the first port includes a flow control orifice in the housing.  MARTENS teaches a screw compressor (title, Abstract, Fig. 1) that includes a first port that includes a flow control orifice (18) in the housing (18 is inserted in the housing of 2, Fig. 1).   
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a flow control orifice in the housing as taught by MARTENS and further incorporate this feature into the screw compressor of FRESCO for at least the benefit of providing a way to adjust the amount of the fluid received into the compression chamber to ensure a selective amount of cooling/lubrication/performance of the compressor as expressly described by MARTENS (Abstract of MARTENS).  
	In reference to Claim 7, FRESCO also teaches that the passage (hole 202 in the rotor, col. 16, line 4, Figs. 7 and 8) includes a plurality of the radial segments (204’s) fluidly connected to a respective plurality of the surface ports on the outer surface of the one rotor (178, Fig. 8).  
	In reference to Claim 8, FRESCO further teaches that the plurality of the surface ports (outer ports 214) are staggered at regular intervals along the outer surface of the one rotor (178). 
	In reference to Claim 9, FRESCO also teaches that the plurality of the radial segments each include opposing radial portions extending to a respective plurality of the surface ports (outer openings of the 214(s), Fig. 8) on the outer surface of the one rotor (178, see Fig. 8).  
	In reference to Claim 10, FRESCO further teaches a refrigeration system (contains 10, col. 10, lines 65 and 66) that includes 
			a condenser (CONDENSER 16, Fig. 1A); 
			the compressor of claim 1 (see the rejection of Claim 1 above); and 
			a conduit (includes 30 and 34) fluidly connecting the condenser (CONDENSER 16) and the first port of the compressor (10), and configured to transport the fluid to the compressor (10) to provide the working fluid to each rotor (of 10).  
	In reference to Claim 11, FRESCO teaches
		A method of directing fluid in a direct drive screw compressor (title, Abstract, Figs. 1A-12), comprising: 				
			receiving fluid at a first port (casing hole 198, col. 16, line 5) of a housing (compressor casing 160, col. 15, line 62, Figs. 7 and 8) of the compressor (title, Abstract, Figs. 1A-12), wherein the fluid consists of a working fluid for providing lubrication to each rotor of a pair of rotors (rotors 178, 180, col. 15, line 61, Fig. 7) in the compressor (title, Abstract, Figs. 1A-12) wherein the working fluid is refrigerant (Abstract, line 2); and 
			directing the fluid from the first port (198) to a compression chamber in the compressor (title, Abstract, Figs. 1A-12);
			wherein: 
			when the compressor (title, Abstract, Figs. 1A-12) is activated, each rotor rotates and the fluid is distributed about each rotor to lubricate each rotor (178, 180, col. 1, lines 18-33, Figs. 8-11); and
			for each rotor (178, 180), the compressor includes a plurality of bearing packs (two bearing packs for each rotor, to both the left and the right of male and female rotor) disposed within a respective plurality of bearing chambers (Fig. 7), and 
			directing the fluid to the compression chamber includes injecting the fluid from the first port (198, Figs. 7 and 8), through a passage (202) in one rotor (178) of the pair of rotors, whereby the fluid is injected into the compression chamber (col. 16, lines 6-11, Figs. 7 and 8);  
			injecting the fluid through the passage (hole 202 in the rotor, col. 16, line 4, col. 16, line 4, Figs. 7 and 8) includes directing the fluid from the first port (198) into an axial aft port (at left portion of 202 in connection with 198, Fig. 7) in the passage and out an outer surface of the one rotor (178), wherein the axial aft port extends through one of the plurality of bearing chambers (the upper rotor at 202 has the same structures as the lower rotor so that the axial aft port extends through one of the plurality of bearing chambers); and   
			directing the fluid through the passage (192, Figs. 7 and 8) further includes directing the fluid through an axial segment forming a blind hole in the one rotor (178) and a radial segment (hole 204, col. 16, line 15, Fig. 8) fluidly connected between the axial segment and a first surface port on the outer surface of the one rotor (178), to distribute the fluid about the plurality of rotors.  
While FRESCO teaches the first port, FRESCO does not teach controlling flow through the first port with a flow control orifice in the housing.  MARTENS teaches a screw compressor (title, Abstract, Fig. 1) that includes controlling flow through the first port with a flow control orifice (18) in the housing (18 is inserted in the housing of 2, Fig. 1).   
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a flow control orifice for controlling flow through the first port in the housing as taught by MARTENS and further incorporate this feature into the screw compressor of FRESCO for at least the benefit of providing a way to controlling adjust the amount of the fluid received into the compression chamber to ensure a selective amount of cooling/lubrication/performance of the compressor as expressly described by MARTENS (Abstract of MARTENS).  
	In reference to Claim 17, FRESCO further teaches that the method further comprises: directing the fluid through the passage (202, Figs. 7 and 8) further includes: directing the fluid though a plurality of radial segments (204(s), Fig. 8) fluidly connected to a respective plurality of the surface ports (at outward radial ends of the 204(s) on the outer surface of the one rotor (178), including the radial segment fluidly connected between the axial segment and the first surface port on the outer surface of the one rotor (Figs. 8-10).  
	In reference to Claim 18, FRESCO also teaches that the method further includes the plurality of surface ports (of the 204(s), Fig. 8) being staggered at regular intervals along the outer surface of the one rotor (178).  
	In reference to Claim 19, FRESCO further teaches that the method further includes directing the fluid through the passage (192, Figs. 7 and 8) further includes: directing the fluid through opposing radial portions of each of the plurality of the radial segments (of the 204(s), Fig. 8), the opposing radial portions extending to a respective plurality of the surface ports on the outer surface of the one rotor (718).  
	In reference to Claim 20, FRESCO also teaches that the method further includes receiving the fluid at the first port (port adjacent suction passage 48, col. 12, line 41, Fig. 1A) from a condenser (CONDENSER 16, col. 12, line 9, Fig. 1A) in a refrigerant system (refrigeration system 10, col. 10, lines 65 and 66 and col. 12, line 5) in which the compressor (compressor 12, col. 12, line 10) is integrated, to provide the working fluid to each rotor (of 10).

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on September 7, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claims 1 and 11 have been considered (pp. 7-9 of Applicants’ reply) but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 21, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746